Hill, J.
1. On the trial of a claim case, it was reversible error to allow a witness for the claimant to testify, over objection of counsel for the plaintiff in íi. fa.: “I am acquainted with the land in Bulloch county which was the consideration of the notes sued on in this case. I offered Sutton $1,000 for it.” It appeared that “Sutton” was the administrator who sued on the purchase-money notes and caused to be levied the execution issued on the judgment on the land mentioned by the witness, which brought at the sale about $300 and which was credited on the fi. fa. The present levy was on other land in a different county. The evidence objected to was wholly irrelevant, and should have been rejected.
2. The other assignments of error are without substantial merit.

Judgment reversed.


All the Justices concur, except Atkinson, J., absent.